Exhibit 10.4

 

April 13, 2020

 

 

[NAME]

NuVasive, Inc.

 

Re: NuVasive, Inc.  – Temporary Reduction of Compensation

 

Dear [NAME]:

 

In light of the COVID-19 pandemic and its potential impact on the Company’s
business and industry, and the economy in general, NuVasive is taking a number
of actions to support the health and well-being of our Shareowners, address the
financial impacts of COVID-19 and the disruptions to our business, and best
position the Company for long-term success.  I thank you for your continued
support of these efforts.  

 

[As you know, in order to control costs, the Board of Directors recently
approved a temporary reduction of a portion of the 2020 cash compensation
payable to the Board and our executive officers.  This letter is to confirm your
voluntary agreement to forego all amounts that would otherwise be payable as a
cash retainer for service on the Board, including service on any Committee of
the Board, for the quarter ending June 30, 2020.]

 

[As we discussed, one action that we are taking to control costs is to implement
a temporary reduction of a portion of the 2020 cash compensation payable to our
Board of Directors and our executive officers.  This letter is to confirm your
voluntary agreement to forego [PERCENT]% of the cash compensation that would
otherwise be payable to you as regular salary during the period commencing with
the May 4, 2020 pay period and continuing through December 31, 2020.  Your
agreement to forego a portion of your regular salary shall not be treated as a
reduction in base annual salary rate for purposes of the NuVasive, Inc. Life and
Accidental Death and Disability Insurance Plan or the NuVasive, Inc. Amended and
Restated Executive Severance Plan, or any other benefits plans in which you are
currently enrolled or eligible to participate.  Accordingly, benefits under
these plans, to the extent they are determined by reference to your base annual
salary rate (or any similar measure), shall be determined without regard to your
voluntary compensation reduction.  Notwithstanding the foregoing, any
withholdings or deferral elections that are based on a percentage of regular
salary shall be determined based on your reduced regular salary, taking into
account your temporary compensation reduction.]

 

By signing below, you acknowledge and agree that you are consenting to this
temporary compensation reduction and waive, with respect thereto, any
restrictions or limitations that the Company may have to reduce your
compensation under any [employment or other] agreement between you and the
Company or under any applicable law.  Further, you acknowledge and agree that
such temporary reduction in cash compensation is not a breach of, and does not
impact or trigger any benefits under, any agreement with the Company or any
Company benefits plan.  Other than as specifically set forth herein, this letter
shall in no way modify, amend or supersede any rights and obligations set forth
in any [employment or other] agreement between you and the Company, which shall
continue in effect in accordance with its terms.

 

I appreciate your partnership during this difficult time and your continued
commitment to NuVasive.

 

Best Regards,

 

 

 

 

Acknowledged and Agreed as of April __, 2020

 

_______________________________

[NAME]

 